Case 1:17-cr-20701-MGC Document 251 Entered on FLSD Docket 01/07/2019 Page 1 of 4




                     UNITED STATESDISTRICT COURT
                     SO U TH ER N D ISTR IC T O F FL O R ID A

                       C A SE N O .17-20701-C R -G M H A M

  UN IT ED ST A TE S O F A M ER IC A

  V.

  LEOW RDO MIGUEL GARCIA M OM LES,
                  'D efendant.



                                       V ER D ICT
                                       '
                                       '
                                              .




  1.    W e, the Jury, unanim ously find the D efendant, LEO N AR D O M IG UEL

  GA RCIA M ORALES,asto Count1 ofthe lndictm ent:
                             '

                        (j,
                    N O T GU ILTY                   GU ILTY

  ïNote..ffyov./izlt!theDefendantN0T GUILTY asto f#I/zJ/1 oftheIndictment,
  thenproceedtoparagraph 2 anddisrezardsub-parqgraph (a)below.j

        (a) W e, the Jury, having found the Defertdant guilty of the offense
  charged in C ount 1,further unanim pusly 5nd w ith respect to that Count thatthe

  Defendantknowingly conspired (placean X in theappropriateboxtesl):
                 to com m itthe gold courierrobbery as charged

                 tocommitthemari
                               juanarobberyascharged                 X
Case 1:17-cr-20701-MGC Document 251 Entered on FLSD Docket 01/07/2019 Page 2 of 4




  2.    W e,the Jury, unanim ously find the Defendant, LEO NARD O M IGUEL

  GA RCIA M O R ALES,asto Count2 ofthelndictm ent:

                    N O T G UILTY               G UILTY

  fNote:Ifyoujind theDefendantN0T GUILTY asto Count2 oftheIndictment,
  thenproceed toparagraph 3 anddisrezardsub-paragraph (a)below.j

        (a) W e, the Jury, having found the Defendârit guilty of the offense
             charged in Count 2, further unanim ously find with respect to that

             C ount that he conspired to possess w ith intent to distribute the
                                                         .




             following controlled substancets)in theamountts)shown (place an X
             inthrappropriateboxtesl):
            i.cocaine

                            Weighing500gramsormore                      /2
                    (2) W eighing lessthan 500grams                        1
                    (3) A detectableamount
            ii.M arijuana

                            Adetectableamount                           Ch1
        F e, the Jury, unanimously find the Defendant, LEONARDO M IGUEL
  G A RCIA M O R ALES,as to C ount3 ofthe lndictm ent:

                    N O T G U ILTY               o vw vv     -   s--
Case 1:17-cr-20701-MGC Document 251 Entered on FLSD Docket 01/07/2019 Page 3 of 4




  4.   W e, the Jury, unanim ously find the Defendant, LEONARDO M IGUEL

  G AR CIA M O R AI,ES,asto C ount4 ofthe lndictm ent:

                          N OT GU ILTY                     G UILTY

  ïNote.Ifyoulind theDefendantN0T GUILTY asto count4 oftheIndictm ent,
  thenproceedtoparagraph 5and disrezard sub-paragraphs(a)and (b)below.)
        (a) W e, the Jury, having found the Defendant guilty of the offense
                 charged in C ount 4, further unanim ously find w ith respect to that

                 Countthefirearm was(placeanX in theappropriateboxtesl):
                            ddusèd''during and in relation to the violentcrim e
                            charged in Count3 ofthe lndictm ent                   E j
                                                       '
                                       .

                             dccanied''during and in relation to the violent
                             crim e chargèd in Count3 ofthe lndictm ent

                      iii. tdposjessed''in furtherance ofthç violentcrim e
                           charged in Cotmt3 ofthelndictm ent                     E 1
        (b) W e, the Jury, having found the Defendarg guilty of the offense
            $.
                      '




                 charged in Count 4, ftirther unanim ously find w ith respect to that

                 Countthatthe firearm w asbrandished.

                          Y ES                 NO

  5.    W e, the Jury, unanim ously find the D efendant, LEO N A RD O M IG UE L

  GA R CIA M OR ALE S,as to C ount7 ofthe lndictm ent:

                          koT GUILTY                       ovw vv    -
                                                                         s--
                                                3
    Case 1:17-cr-20701-MGC Document 251 Entered on FLSD Docket 01/07/2019 Page 4 of 4




      fNote:Ifyoufnd theDefendantN0T GUILTY asto Count7oftheIndictment,
      then STOP and doN 0T answersub-pafagraph (a)below.)

            (a) W e, the Jury, having found the Defendant guilty of the offense
      charged in C ount 7,further unanim ously 5nd w ith respect to that C ount that he

      attempted topossesswith intentto distributethefollowing controlled substancets)
      intheamountts)shown (placean X in theappropriateboxtesl):
                i.c ocaine

                              W eighing 500 gram s orm ore
                                                                                Eôq
                         (2) W eighinglessthan 500grams                         E 1

      SO SA Y W E A LL
J

           vr      '
      FOREPERSON OFTlv JURY                           oated: ë        $




                                             4
